PER CURIAM.
The petition is granted and Mikel M. Bright is hereby afforded belated appeal from judgment and sentence in case number 04-2004-CF-656-A in the Circuit Court in and for Bradford County. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed to represent appellant in this appeal from judgment and sentence if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, BENTON, and POLSTON, JJ., concur.